Tuesday        30th

            December, 1997.



Russell A. White,                                            Appellant,

against       Record No. 0030-96-3
              Circuit Court No. V-9892

Drema C. White,                                              Appellee.

                         Upon a Rehearing En Banc

          Before Chief Judge Fitzpatrick,* Judges Baker, Benton,
              Coleman, Willis, Elder, Annunziata and Overton

               Garland S. Spangler; Barbara J. Taylor
               (Garland S. Spangler, P.C., on brief), for
               appellant.

               Max Jenkins (Jenkins & Jenkins, on brief),
               for appellee.



            This cause was reviewed on rehearing en banc, and upon

consideration of the arguments of counsel and the entire record in

this case, the judgment of the trial court rendered on November 27,

1995 is affirmed without opinion by an equally divided court.

Accordingly, the opinion previously rendered by a panel of this Court

on March 11, 1997 is withdrawn, see White v. White, 24 Va. App. 297,
482 S.E.2d 78 (1997), and the mandate entered that date is vacated.

The appellant shall pay to the appellee damages according to law.

            This order shall be published and certified to the trial

court.
____________________

          *On November 19, 1997, Judge Fitzpatrick succeeded Judge
Moon as chief judge.


                          A Copy,

                               Teste:

                                         Cynthia L. McCoy, Clerk

                               By:

                                         Deputy Clerk